HARDING, Justice.
We have for review a decision passing on the following question certified to be of great public importance:
WHEN A CONVICTION FOR ATTEMPTED FIRST DEGREE FELONY MURDER MUST BE VACATED ON AUTHORITY OF STATE V. GRAY, 654 So.2d 552 (Fla.1995), DO LESSER INCLUDED OFFENSES REMAIN VIABLE FOR A NEW TRIAL OR REDUCTION OF THE OFFENSE?
Harris v. State, 674 So.2d 854, 855 (Fla. 3d DCA 1996). We have jurisdiction. Art. V, § 3(b)(4), Fla.Const.
*1298We answered this question in State v. Wilson, 680 So.2d 411, 412-13 (Fla.1996), by holding that where a conviction for attempted felony murder has been vacated on the basis of our opinion in Gray, the proper remedy is retrial on any other offenses of an equal or lesser degree which were instructed on at trial. Harris was convicted of attempted first-degree felony murder. Therefore, he may be tried on any of the offenses instructed on at trial which are of a degree equal to or lesser than attempted first-degree felony murder.
We answer the certified question as explained above, quash the decision of the district court, and remand for proceedings consistent with this opinion.
It is so ordered.
KOGAN, C.J., and OVERTON, SHAW, GRIMES, WELLS and ANSTEAD, JJ., concur.